I concur in the judgment. The complaint, read as a whole, shows that the only defendant asserting an interest in the property is the Ocean Shore Railroad *Page 27 
Company. No cause of action is therefore alleged against any other defendant.
As against the Ocean Shore Railroad Company, the complaint alleges that it claims title under an unauthorized or fraudulent transfer from the trustees of the Ocean Shore Railway Company. The plaintiff, as a stockholder of the latter corporation, seeks to avoid this transfer. But the complaint shows, affirmatively, that the Ocean Shore Railway Company had been dissolved before plaintiff's connection with it began. It is not alleged that plaintiff was a stockholder of record, and in view of the status of the corporation when plaintiff acquired its interest, it could not have become such. (2 Cook on Corporations, 6th ed., sec. 641; Muir v. Citizens' Nat. Bk.,39 Wn. 57, [80 P. 1007].) Only a stockholder of record can maintain an action like the one here sought to be stated. (Brown v. Duluth M.  N. R. Co., 53 Fed. 889; Hodge v. UnitedStates Steel Corp., 64 N.J. Eq. 90, [53 A. 601].) The demurrer of the Ocean Shore Railroad Company, also, was therefore properly sustained.
Lawlor, J., and Angellotti, C.J., concurred.